DETAILED ACTION
This is in response to application filed on September 25th, 2018 in which claims 1-37 were presented for examination, amended by preliminary amendment same day to present Claims 1-17, 30-32 for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Based on applicant election and a full review of the application, Applicant’s election without traverse of Claims 1-17 in the reply filed on 6/20/22 is acknowledged.
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment. Election was made without traverse in the reply filed on 6/20/22.  Claims 1-17 are pending and being treated on the merits.
Information Disclosure Statement
The information disclosure statement filed 12/20/18 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of “other Documents: Cite No. C4”.  Although C4 refers to an international search report for PCT/US2017/022401 mailed May 24, 2017, 2 pages, examiner notes that no corresponding copy has been found in the file wrapper.  However, there is an “Other reference-patent/Application/Search documents” document submitted 12/20/18 that is an international search report for PCT/US2017/023949 mailed August 3rd, 2017, 4 pages, that is not in any of the IDSes submitted.  It is unclear whether the error is in the IDS or in the document submitted.  The IDS has been placed in the application file, but the information referred to therein as indicated has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 10/25/19 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 [0041] “strap having a thickness (t)” wherein “t” for strap is not in the drawings
[0055] “interior surface 266…exterior surface 267 of suspension strap 261’, wherein 266, 267 are not in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0030] review is suggested of “first and second upper straps 51 include first and second strap attachment elements 53a” to read “first 51a and second upper straps includes first 53a and second strap attachment elements; as best understood, references “a, b” refer to an element on the illustrated side in Fig. 1 and a corresponding element on the unseen side in Fig. 1
[0031] review is suggested of “harness adapters 200” as “200” has not yet been identified in Fig. 1
[0031] as best understood from at least the drawing and from [0033], “rear strap 24” should read “rear strap 23”
[0032] “strap attachment element 53” needs review such that it can read “53a”, as “53” is not in the drawings
[0032] “Hook and Loop” should not be capitalized
 [0035] “respiratory protection device 20” should read “respiratory protection device 30”
[0036], [0038] “one or more protrusions 211” should read “one or more protrusions 211-214” in order that the elements 213, 214 correspond to recitations in the specification
[0040] “in an exemplary embodiment, first and second protrusions 211, 212,” should delete “first and second protrusions 211, 212,”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 12 “hook is open outwardly” is not in the specification; review is needed whether this recitation refers back to [0047] “hook 241 opens upwardly”; if [0047] is the specification antecedent basis for Claim 12, it is recommended that the terms “upwardly” and “outwardly” be made clear in the specification as being synonymous; otherwise, Claim 12 is not found in the specification
Claim Objections
Claim(s) 1, 7, 14, 16 is/are objected to because of the following informalities: 
Claim 1 Lines 7-8 “spaced to releasably attach” is recommended to read “spaced and configured to releasably attach to a head suspension of a headwear article” in order to make clear that the head suspension and headwear article are not positively claimed, as the preamble is only directed to the adapter; disagreement may warrant at least a U.S.C. 101 rejection without constituting a new rejection
Claim 7 Line 2 before “thickness (t) is between”, add --the-- for proper antecedent basis within the same line
Claim 14 Line 1 before “first major surface” add --the-- for proper antecedent basis with Claims 1 and 3, on which Claim 14 depends; disagreement may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Claim 16 Line 1 before “the first and second” needs review whether to add “for each of the adapters” for clearer antecedent basis for the terms “the first and second suspension attachment protrusions” and “the first major surface” belonging to each of the adapters and not for a specific adapter recited in Claim 15
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11-13 is/are rejected under U.S.C. 112(b).
Claim 11 recites the limitation "the strap attachment element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Relatedly, the term “strap attachment element” in Claim 11 Line 1 is unclear and therefore renders the claim indefinite.  From Claim 1, on which Claim 11 depends, the strap component (Claim 1 Line 5) is not positively claimed.  However, this term in Claim 11 may indicate otherwise.
Relatedly, Claim 11 “the strap attachment element comprises a hook” and Claim 12 “the hook is open outwardly from the first major surface” is unclear and therefore renders the claim indefinite.  Especially as Claim 11 “strap attachment element” is verbatim of language utilized to describe “strap attachment element 53”, seemingly “strap attachment element 53a” in the elected Fig. 1, it seems as though Claim 11 could be directed to element 53a.  However, in light of Claim 12 which, especially in light of the specification antecedent basis objection above and in light of its dependency on Claim 11, is unclear whether “the hook” relates back to [0047] “hook 241 opens upwardly”, wherein hook 241 would be associated then instead seem to indicate that Claim 11 is referring to “harness attachment element” and is unclear as to whether it refers back to Claim 1 Line 5 “harness attachment element configured to releasably attach a strap component.”  As such, are Claims 11 and 12 referring to strap attachment element 53a and hook 241 or some other element?
As best understood, examiner will interpret Claim 11 has harness attachment element 53a with hook 241.
Dependent claims are rejected at the least for depending on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 1-6, 8, 9, 11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kielow et al (USPN 8505536), herein Kielow.
Regarding Claim 1, Kielow teaches a respiratory protection device harness adapter (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 5; Col. 4 Lines 35, 37 "respiratory half-mask comprises …strap guide part 2"; for more details regarding strap guide 2--Col. 5 Lines 4-7, 9-12 "two cover plates 12, 13 of the strap guide part 2 formed on the left and right side...each form an inner lower, left and right, strap guide channel 14, 15 respectively...at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof"; Kielow teaches the adapter which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to harness a respiratory protection device, especially in light of the recitations, wherein the adapter is 16 and 12 of 2), comprising:
first and second major surfaces having an upper edge region and a lower edge region (see annotated excerpt of Fig. 5 below, wherein the first/second major surface is the unseen/seen surface of 16 in Fig. 5, respectively, otherwise the surface of 16 facing away from the viewer and the surface of 16 facing the viewer, respectively; wherein 16 has an upper and lower edge; Col. 5 Lines 9-12 “at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof");

    PNG
    media_image1.png
    474
    644
    media_image1.png
    Greyscale

a first suspension attachment protrusion (at 18) proximate the upper edge region (see annotated excerpt of Fig. 1 below for proximate upper; Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18) and being capable of being associated with a suspension, inasmuch as it assists to at least eventually attach to suspension portion comprising head support 3 if not also directly attached to suspension portion strap 4 Col. 4 Lines 35, 38-39 “respiratory half-mask comprises…strap consisting of a head support 3 and two side straps 4”);
a second suspension attachment protrusion (at 18) proximate the lower edge region (see annotated excerpt of Fig. 1 below for proximate lower; Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18) and being capable of being associated with a suspension, inasmuch as it assists to at least eventually attach to suspension portion comprising head support 3 if not also directly attached to suspension portion strap 4 Col. 4 Lines 35, 38-39 “respiratory half-mask comprises…strap consisting of a head support 3 and two side straps 4”);

    PNG
    media_image2.png
    609
    658
    media_image2.png
    Greyscale

a harness attachment element (12) configured to releasably attach a strap component of a respiratory harness assembly (see Figs. 1 and 5; Col. 4 Lines 4, 6, 7 "cover plates 12 and 13 …form…strap guide channel 14, 15"; Kielow teaches the element which meets the structural limitations in the claims and performs the functions as recited such as being capable of releasably attaching a strap component of an assembly as recited, especially in light of Col. 4 Lines 35, 37-38 "straps 4 are guided via…lower inner strap guide channel 14 or 15 in the strap guide part 2"; wherein elements are capable of being attached releasably depending on the amount of force exerted to release; wherein the assembly recited is capable of including elements of at least strap 4);
wherein the first and second suspension attachment protrusions are spaced to releasably attach to a head suspension of a headwear article (see Fig. 1 for spaced; Kielow teaches the spaced protrusions which meets the structural limitations in the claims and performs the functions as recited such as being capable of releasably attaching to a suspension of headwear, especially in light of Fig. 1 showing protrusions on strap 4 of suspension, furthermore in light of Col. 5 Line 33 "side straps 4 are firmly connected to the head support 3", wherein at least support 3 indicates a suspension and therefore a headwear article; wherein elements are capable of being attached releasably depending on the amount of force exerted to release; wherein the protrusions are at least eventually connected and therefore releasably attached to the suspension being at least head support 3).
Regarding Claim 2, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the harness attachment element (12) extends downwardly from the lower edge region (see Fig. 5, wherein 12 extends downwardly from the lower edge of 16 at least via the elements in between, if not also wherein 12 has an extent and is downward of the lower edge of 16).
Regarding Claim 3, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the first and second suspension attachment protrusions extend outwardly from the first major surface (see Figs. 1 and 5; as aforementioned, the first major surface is the unseen surface of 16 in Fig. 5; therefore in Fig. 1, the protrusions are extending outwardly from the first major surface).
Regarding Claim 4, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the first suspension attachment protrusion is configured to attach around an upper edge of the head suspension of the headwear article (Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching around an upper edge of the suspension, especially in light of Fig. 1 wherein the first/upper protrusion attaches around the upper edge of suspension via the upper edge of strap 4, wherein strap 4 is an extension of the suspension).
Regarding Claim 5, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the first and second suspension attachment protrusions are spaced to define a channel configured to receive the head suspension of the headwear article (see Fig. 1; Col. 5 Lines 10-12 "strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof"; Col. 5 Lines 35-37 "side straps 4 are guided via the guide slot 18 or 19, the upper outer strap guide channel 16 or 17"; see aforementioned annotated Fig. 1, wherein the first/second protrusions are spaced and define a channel for the suspension portion strap 4, or the suspension portion head support 3 via strap 4, wherein support 3 and strap 4 are the suspension).
Regarding Claim 6, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the second major surface is configured to contact a wearer's head and is free of projections extending from the second major surface (as aforementioned, the second major surface is the visible surface of 16 in Fig. 5 and therefore has no projections; see annotated excerpt of Fig. 5 below for further clarification).

    PNG
    media_image3.png
    481
    644
    media_image3.png
    Greyscale

	Regarding Claim 8, Kielow teaches all the claimed limitations as discussed above in Claim 1.
	Kielow further teaches a lateral stability element (26) configured to contact the head suspension of the headwear article and prevent relative motion between the head suspension and the adapter along a longitudinal axis of the head suspension (see Figs. 1 and 2; Col. 5 Line 43 "clamping element 26"; Kielow teaches the lateral stability element which meets the structural limitations in the claims and performs the functions as recited such as being capable of at least eventually contacting the head suspension via various elements such as strap 4 of the extension and being capable of preventing motion as recited, especially in light of Col. 5 Lines 48-50 "as a result of the firm clamping of the side straps 4…the mask cannot shift by itself", wherein the mask/adapter would be shifting longitudinally as it would shift along the strap 4 which extends longitudinally; head support 3 of the suspension is also located longitudinally along the strap 4, and therefore adapter is not shifting per the recitation relative to either straps 4 portion of the extension or to some extent the head support 3 portion of the extension).
	Regarding Claim 9, Kielow teaches all the claimed limitations as discussed above in Claim 8.
	Kielow further teaches wherein the lateral stability element (26) comprises a post configured to extend through an opening in the head suspension (see Fig. 2 wherein 26 is a post in a opening; Kielow teaches the post which meets the structural limitations in the claims and performs the functions as recited such as being capable of extending through an opening in the suspension inasmuch as the opening in head support 3 of the suspension is where straps 4 of the suspension are located; 26 is through an opening in straps 4 of the suspension, furthermore also through the opening in head support 3 of suspension).
	Regarding Claim 11, Kielow teaches all the claimed limitations as discussed above in Claim 1.
	Kielow further teaches wherein the strap attachment element comprises a hook (as best understood, this recitation is directed to the harness attachment element 43a and hook 241 of the specification, wherein the harness attachment element was previously indicated as element 14 in Kielow, wherein 14 has an illustrated hook at guide channel 14; Col. 5 Lines 4-7 "two cover plates 12, 13 of the strap guide part 2 formed on the left and right side...each form an inner lower, left and right, strap guide channel 14, 15 respectively”; see annotated excerpt of Fig. 5 below for clarification).

    PNG
    media_image4.png
    396
    538
    media_image4.png
    Greyscale

	Regarding Claim 13, Kielow teaches all the claimed limitations as discussed above in Claim 11.
	Kielow further teaches wherein when the adapter is attached to the head suspension, the hook is angled relative to a vertical axis (Kielow teaches the adapter and an angled hook which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the hook at an angle relative to a vertical axis when the adapter is attached to the head suspension at least at strap 4 or via strap 4 to head support 3 portion of the extension; see Fig. 5, where the hook is angled; examiner further notes that even if the angle were zero degrees, zero degrees is still an angle relative to a vertical axis).
	Regarding Claim 14, Kielow teaches all the claimed limitations as discussed above in Claim 3.
Kielow further teaches wherein the first major surface is configured to contact an inner surface of the head suspension (Kielow teaches the first major surface which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting an inner surface of the head suspension, especially as, as aforementioned, the first major surface is the unseen surface of 16 in Fig. 5; as such, see Fig. 1, wherein the unseen surface of 16 from Fig. 5 is contacting the inner surface of strap 4 portion of the extension).

Regarding Claim 15, Kielow teaches a respiratory protection assembly (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 3 for assembly; Col. 2 Lines 47-48, 50 “invention to configure a respiratory half mask…so as to ensure…reliable respiratory protection”; Kielow teaches the assembly which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for respiratory protection, especially in light of the recitation), comprising:
a suspension (3 and 4) (see Fig. 3; wherein the suspension comprises Col. 4 Line 38 “head support 3” and Col. 4 Lines 38-39 “two side straps 4”),
the suspension (3 and 4) comprising a lateral strap configured to extend at least partially along a side of a wearer's head (see Fig. 1, wherein the physical extent of 3 is the lateral strap; Col. 4 Lines 35, 38-39 “respiratory half-mask comprises…strap consisting of a head support 3 and two side straps 4”; Kielow teaches the suspension lateral strap which meets the structural limitations in the claims and performs the functions as recited such as being capable of extending at least partially along a side of the wearer’s head);
a respirator (1) comprising a harness assembly (at least 4) (see Fig. 1; Col. 4 Lines 35-39 “respiratory half-mask comprises a mask body 1…two side straps 4”, wherein the straps 4 are an extension of the suspension constituting a harness assembly),
the harness assembly including first and second strap portions on opposite sides of the respirator (see Figs. 1 and 2 which clearly shows first and second strap portion 4 on opposite sides of mask 1); and
first and second harness adapters (see Fig. 5; first = 12 and 16; second = 13 and 17; see Figs. 1, 2, 5; Col. 4 Lines 35, 37 "respiratory half-mask comprises …strap guide part 2"; for more details regarding strap guide 2--Col. 5 Lines 4-7, 9-12 "two cover plates 12, 13 of the strap guide part 2 formed on the left and right side...each form an inner lower, left and right, strap guide channel 14, 15 respectively...at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof"; Kielow teaches the adapter which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to harness a respiratory protection device, especially in light of the recitations), each comprising:
first and second major surfaces having an upper edge region and a lower edge region (for the first adapter 12 and 16--see annotated excerpt of Fig. 5 below, wherein the first/second major surface is the unseen/seen surface of 16 in Fig. 5, respectively, otherwise the surface of 16 facing away from the viewer and the surface of 16 facing the viewer, respectively; wherein 16 has an upper and lower edge; Col. 5 Lines 9-12 “at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof"; for the second adapter 13 and 17-- see annotated excerpt of Fig. 5 below, wherein the first/second major surface is the unseen/seen surface of 17 in Fig. 5, respectively, otherwise the surface of 17 facing away from the viewer and the surface of 17 facing the viewer, respectively; wherein 17 has an upper and lower edge; Col. 5 Lines 9-12 “at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof");

    PNG
    media_image5.png
    484
    644
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    519
    865
    media_image6.png
    Greyscale

a first suspension attachment protrusion proximate the upper edge region (for first adapter 12 and 16--see annotated excerpt of Fig. 1 below for protrusion at 18 proximate upper for first adapter 12, 16 and protrusion at 19 proximate upper for second adapter 13, 17; for each adapter, Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18 for first adapter and where strap 4 is attached via protrusion at 19 for second adapter) and being capable of being associated with a suspension, inasmuch as it attaches to strap 4 of the suspension and also assists to attach to at least eventually attach to suspension portion comprising at least Col. 4 Line 38 “head support 3”);
a second suspension attachment protrusion proximate the lower edge region (for first adapter 12 and 16--see annotated excerpt of Fig. 1 below for protrusion at 18 proximate lower for first adapter 12, 16 and protrusion at 19 proximate lower for second adapter 13, 17; for each adapter, Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18 for first adapter and where strap 4 is attached via protrusion at 19 for second adapter) and being capable of being associated with a suspension, inasmuch as it attaches to strap 4 of the suspension and assists to attach to at least eventually attach to suspension portion comprising at least Col. 4 Line 38 “head support 3”); and

    PNG
    media_image7.png
    609
    944
    media_image7.png
    Greyscale

a harness attachment element extending downwardly from the lower edge region and configured to releasably attach to the first or second strap portions of the harness assembly (for first adapter 12 and 16, harness attachment element 12; for second adapter 13 and 17, harness attachment element 13; see Figs. 1 and 5; Col. 4 Lines 4, 6, 7 "cover plates 12 and 13 …form…strap guide channel 14, 15"; for each adapter, Kielow teaches the element which meets the structural limitations in the claims and performs the functions as recited such as being capable of releasably attaching a strap component of an assembly as recited, especially in light of Col. 4 Lines 35, 37-38 "straps 4 are guided via…lower inner strap guide channel 14 or 15 in the strap guide part 2" indicating attached; wherein elements are capable of being attached releasably depending on the amount of force exerted to release; wherein the assembly recited is capable of including elements of at least strap 4);
wherein the first and second suspension attachment protrusions are configured to contact opposing sides of the lateral strap of the suspension (see Fig. 1 for protrusions at 18 on first adapter 12 and 16 and for protrusions at 19 on second adapter 13 and 16; for each adapter, Kielow teaches the protrusions which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting opposing sides of the lateral strap of the suspension, especially as Fig. 1 shows the protrusions on opposite sides of the strap 4 portion of the lateral strap of the suspension).

Kielow does not explicitly teach a hardhat comprising a hardhat suspension configured to support the hardhat on a wearer's head.

However, Kielow at least suggests a hardhat comprising the hardhat suspension (3) configured to support the hardhat on a wearer's head (as for hardhat, based on its recitation of prior art--Col. 1 Lines 5, 31-33 “field of invention…donning or doffing the half-mask is particularly complex if the strap is connected to a head support supported on the head of the user which is worn under a helmet”; Col. 1 Lines 36-37, 47-49 “description of the related art known from EP 1019151 B1…the mask can be donned or doffed relatively rapidly and simply without needing to remove a protective helmet worn over the head support”; further suggestion of hardhat for the present invention--Col. 4 Lines 32-35, 39-44 “detailed description of the preferred embodiments…respiratory half-mask comprises a mask body 1…straps 4…for holding the respiratory half-mask in a usage position…or in a…readiness position…in the case last described, the mask, without removing the protective helmet, …can be rapidly donned again when required”; as for comprising the hardhat suspension-- Col. 4 Lines 35, 38 “respiratory half-mask comprises…a strap consisting of a head support 3”; inasmuch as the half-mask is used in the context of a protective helmet/hardhat and also with a suspension 3, Kielow at least suggests a hardhat comprising the hardhat suspension; inasmuch as the recitations refer to the half-mask being utilized with a suspension 3 without needing the remove the helmet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the protective helmet is worn over the suspension 3; as such, Kielow teaches the suspension under a hardhat which meets the structural limitations in the claims and performs the functions as recited such as being capable of the suspension supporting the hardhat on a head inasmuch as it is a layer between a wearer’s head and the protective helmet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kielow’s half-mask, if necessary, to be utilized with a hardhat as recited depending on the application for protective purposes, especially as Kielow already teaches that it is known in the art to utilize half-masks with protective helmets (see aforementioned).
Regarding Claim 16, modified Kielow teaches all the claimed limitations as discussed above in Claim 15.
Kielow further teaches wherein the first and second suspension attachment protrusions extend outwardly from the first major surface (as best understood, this recitation is directed to the protrusions for each adapter; see Figs. 1 and 5; as aforementioned, the first major surface is the unseen surface of 16 for the first adapter and the unseen surface of 17 for the second adapter in Fig. 5; therefore in Fig. 1, the protrusions at 18 and at 19, for the first and second adapters respectfully, are extending outwardly from the first major surface of each adapter, respectively).
Regarding Claim 17, modified Kielow teaches all the claimed limitations as discussed above in Claim 15.
Kielow further teaches wherein the first harness adapter is a mirror of the second harness adapter (see Fig. 5, wherein 12 and 16 are a mirror of 13 and 17, especially in light of the recitations).

SECOND INTERPRETATION: Claim(s) 1, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kielow et al (USPN 8505536), herein Kielow.
Regarding Claims 1, 11, and 12, Kielow teaches a respiratory protection device harness adapter (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 5; Col. 4 Lines 35, 37 "respiratory half-mask comprises …strap guide part 2"; for more details regarding strap guide 2--Col. 5 Lines 4-7, 9-12 "two cover plates 12, 13 of the strap guide part 2 formed on the left and right side...each form an inner lower, left and right, strap guide channel 14, 15 respectively...at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof"; Kielow teaches the adapter which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to harness a respiratory protection device, especially in light of the recitations, wherein the adapter is 16 and 12 of 2), comprising:
first and second major surfaces having an upper edge region and a lower edge region (see annotated excerpt of Fig. 5 below, wherein the first/second major surface is the seen/unseen surface of 12 and 16 in Fig. 5, respectively, otherwise the surfaces of 12 and 16 facing the viewer and the surface of 12 and 16 facing away from the viewer, respectively; wherein the upper edge region is at 16 and the lower edge region is at 12; Col. 5 Lines 9-12 “at the top the cover plates 12, 13 are each adjoined by an upper, left and right, strap guide channel 16, 17 located on the outer surface of the strap guide part with a guide slot 18, 19 formed at the end thereof");

    PNG
    media_image8.png
    525
    674
    media_image8.png
    Greyscale

a first suspension attachment protrusion (at 18) proximate the upper edge region (see annotated Fig. 1 below for proximate upper; Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18) and being capable of being associated with a suspension, inasmuch as it assists to at least eventually attach to suspension portion comprising head support 3 if not also directly attached to suspension portion strap 4 Col. 4 Lines 35, 38-39 “respiratory half-mask comprises…strap consisting of a head support 3 and two side straps 4”);
a second suspension attachment protrusion (at 18) proximate the lower edge region (see annotated Fig. 1 below for proximate lower, especially as it is closer/more proximate than the first suspension attachment protrusion; Kielow teaches the protrusion which meets the structural limitations in the claims and performs the functions as recited such as being capable of attaching (see Fig. 1 where strap 4 is attached via protrusion at 18) and being capable of being associated with a suspension, inasmuch as it assists to at least eventually attach to suspension portion comprising head support 3 if not also directly attached to suspension portion strap 4 Col. 4 Lines 35, 38-39 “respiratory half-mask comprises…strap consisting of a head support 3 and two side straps 4”); and

    PNG
    media_image9.png
    626
    691
    media_image9.png
    Greyscale

a harness attachment element (12) configured to releasably attach a strap component of a respiratory harness assembly (see Figs. 1 and 5; Col. 4 Lines 4, 6, 7 "cover plates 12 and 13 …form…strap guide channel 14, 15"; Kielow teaches the element which meets the structural limitations in the claims and performs the functions as recited such as being capable of releasably attaching a strap component of an assembly as recited, especially in light of Col. 4 Lines 35, 37-38 "straps 4 are guided via…lower inner strap guide channel 14 or 15 in the strap guide part 2"; wherein elements are capable of being attached releasably depending on the amount of force exerted to release; wherein the assembly recited is capable of including elements of at least strap 4)
wherein the first and second suspension attachment protrusions are spaced to releasably attach to a head suspension of a headwear article (see Fig. 1 for spaced; Kielow teaches the spaced protrusions which meets the structural limitations in the claims and performs the functions as recited such as being capable of releasably attaching to a suspension of headwear, especially in light of Fig. 1 showing protrusions on strap 4 of suspension, furthermore in light of Col. 5 Line 33 "side straps 4 are firmly connected to the head support 3", wherein at least support 3 indicates a suspension and therefore a headwear article; wherein elements are capable of being attached releasably depending on the amount of force exerted to release; wherein the protrusions are at least eventually connected and therefore releasably attached to the suspension being at least head support 3),
wherein the strap attachment element comprises a hook (as best understood, this recitation is directed to the harness attachment element 43a and hook 241 of the specification, wherein the harness attachment element was previously indicated as element 14 in Kielow, wherein 14 has an illustrated hook at guide channel 14; Col. 5 Lines 4-7 "two cover plates 12, 13 of the strap guide part 2 formed on the left and right side...each form an inner lower, left and right, strap guide channel 14, 15 respectively”; see annotated excerpt of Fig. 5 below for clarification),

    PNG
    media_image4.png
    396
    538
    media_image4.png
    Greyscale

wherein the hook is open outwardly from the first major surface (wherein the first major surface is the seen surface of 12 and 16 in Fig. 5; as such, the hooks are open outwardly from at least the portion of the first major surface of 12, the surface of 12 facing the viewer, in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielow et al (USPN 8505536), herein Kielow, as applied to Claim(s) 1 above (see FIRST INTERPRETATION), in view of Hall (US Publication 2014/0109301).
Regarding Claim 7, Kielow teaches all the claimed limitations as discussed above in Claim 1.
Kielow further teaches wherein the first and second major surfaces are separated by a thickness (t) (see Fig. 3; inasmuch as the surfaces exist, there is a thickness).

Kielow does not explicitly teach and the thickness (t) is between 0.25 mm and 4 mm.

Hall teaches thickness between 0.25 mm and 4 mm (see Fig. 6; [0065] "fastener 186…joins the downward stabilizing member 180 to a portion of the strap 32…of the retention system 30"; [0053] "downward stabilizing members may have a thickness T1, T2 of between about 0.1 mm and about 10 mm").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kielow’s 16 thickness to be between 0.25 mm and 4 mm as taught by Kielow as these are dimensions known to be beneficial to reduce or eliminate unwanted movement ([0051]), especially as both references are directed to a surface element connected back to a strap, while still being an effective element.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielow et al (USPN 8505536), herein Kielow, as applied to Claim(s) 1 above (see FIRST INTERPRETATION), in view of Stiff (USPN 9439467).
Regarding Claims 8 and 10, Kielow teaches all the claimed limitations as discussed above in Claim 1. 
Kielow does not teach an adhesive lateral stability element configured to contact the head suspension of the headwear article and prevent relative motion between the head suspension and the adapter along a longitudinal axis of the head suspension.
However, Kielow does teach a strap and an adapter/element (strap 4 and portion 16 of adapter).

Stiff teaches an adhesive lateral stability element configured to prevent relative motion between a strap and an adapter/element (see Fig. 1; Col. 4 Lines 21-36, such as "each strap engagement structure 20A and 20B may comprise…adhesive…to further restrict relative movement between the straps 14A and 14B and the engagement structures 20A and 20B, respectively, although some relatively movement may be permitted in some embodiments"; Stiff teaches the adhesive which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing relative motion between straps 14A and 14B and element 20A, 20B, especially in light of the recitations),
wherein the lateral stability element comprises an adhesive (see aforementioned).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kielow’s strap 4 with the adhesive of Stiff in order to prevent unwanted movement between strap 4 and portion 16 of adapter while still allowing desired movement (Col. 4 Lines 21-36).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kielow teaches an adhesive lateral stability element configured to contact the head suspension of the headwear article and prevent relative motion between the head suspension and the adapter along a longitudinal axis of the head suspension (modified Kielow teaches the adhesive of Stiff between strap 4 and portion 16  of adapter/element which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing motion between suspension 3 and portion 16 of adapter along the longitudinal axis of suspension 3; inasmuch as the strap 4 are connected to suspension 3 along a longitudinal axis, and inasmuch as 16 would at least be restricted along strap 4, 16 has restricted movement along the longitudinal axis of the suspension 3; wherein there is at least some relative motion prevented between head suspension 3 and portion 16 inasmuch as portion 16 cannot slide longitudinally along strap 4 relative to suspension 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Roth et al (USPN 2867812) directed to first/second attachment protrusions for goggles; Harris et al (US Publication 2010/0012692) directed to first/second suspension protrusions for goggles; Schmidtke (DE  102007063464) directed to first/second suspension protrusions for respirators; Gallet (USPN 4817596) directed to a single hook attachment protrusion for a respirator; Zahn (DE 4037034) directed to goggle/respirator to a suspension; Ahlgren et al (USPN 9474319) directed to adapter attached to suspension; Almovist et al (USPN 5291880) directed to a respirator to a suspension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732